Envision Solar International, Inc. and Subsidiaries Consolidated Financial Statements December 31, 2009 and 2008 Envision Solar International, Inc. and Subsidiaries Table of Contents Page (s) Report of Independent Registered Public Accounting Firm F-1 Consolidated Balance Sheets F-2 Consolidated Statements of Operations F-3 Consolidated Statements of Changes in Stockholders’ Equity (Deficit) F-4 Consolidated Statements of Cash Flows F-5 Notes to Consolidated Financial Statements F-6 – F-25 Report of Independent Registered Public Accounting Firm To the Board of Directors and Stockholders of: Envision Solar International, Inc. We have audited the accompanying consolidated balance sheets of Envision Solar International, Inc. and Subsidiaries as of December 31, 2009 and 2008 and the related consolidated statements of operations, changes in stockholders’ equity (deficit), and cash flows for each of the two years in the period ended December 31, 2009.These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall consolidated financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Envision Solar International, Inc. and Subsidiaries as of December 31, 2009 and 2008 and the consolidated results of its operations and its cash flows for each of the two years in the period ended December 31, 2009 in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming the Company will continue as a going concern.As discussed in Note 2 to the consolidated financial statements, the Company reported a net loss of $4,267,310 and $9,595,342 in 2009 and 2008, respectively, and used cash for operating activities of $274,876 and $2,898,044 in 2009 and 2008, respectively.At December 31, 2009, the Company had a working capital deficiency, stockholders’ deficit and accumulated deficit of $2,917,304, $2,672,399 and $17,432,116, respectively.These matters raise substantial doubt about the Company’s ability to continue as a going concern.Management’s plans as to these matters are also described in Note 2.The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ SALBERG & COMPANY, P.A. SALBERG & COMPANY, P.A. Boca Raton, Florida March 30, F-1 Envision Solar International, Inc. and Subsidiaries Consolidated Balance Sheets December 31, 2009 2008 Assets Current Assets Cash $ 23,207 $ 3,083 Accounts Receivable, net 13,596 173,798 Prepaid and other current asset 96,438 70,663 Total Current Assets 133,241 247,544 Property and Equipment, net 241,748 359,098 Other Assets Deposits 3,157 33,390 Total Other Assets 3,157 33,390 Total Assets $ 378,146 $ 640,032 Liabilities and Stockholders' Equity (Deficit) Current Liabilities Accounts Payable $ 1,092,549 $ 990,357 Accounts Payable - Related Parties 36,216 41,374 Accrued Expenses 387,982 58,990 Accrued Rent 268,000 - Sales Tax Payable 36,826 36,828 Billings in excess of costs on uncompleted contracts 140,296 56,831 Note Payable - Related Party 34,246 18,700 Convertible Notes Payable 1,054,430 591,771 Deferred Revenue - 3,000 Total Current Liabilities 3,050,545 1,797,851 Commitments and Contingencies (Note 10) Stockholders' Equity (Deficit) Common Stock, $0.001 par value, 50,000,000 shares authorized, 26,000,000 and 25,694,571 shares issued and outstanding at December 31, 2009 and 2008, respectively 26,000 25,695 Additional Paid-in-Capital 14,733,717 11,981,292 Accumulated Deficit (17,432,116 ) (13,164,806 ) Total Stockholders' Equity (Deficit) (2,672,399 ) (1,157,819 ) Total Liabilities and Stockholders' Equity (Deficit) $ 378,146 $ 640,032 The Accompanying notes are an integral part of these Consolidated Financial Statements F-2 Envision Solar International, Inc. and Subsidiaries Consolidated Statements of Operations Year Ended Dec. 31, 2009 2008 Revenues $ 968,668 $ 2,418,391 Cost of Revenues 726,043 2,895,464 Gross Profit (Loss) 242,625 (477,073 ) Operating Expenses (including stock based compensation expenseof $2,352,730 for the year ended December 31, 2009 and $4,353,912for the year ended December 31, 2008) 3,929,864 9,076,473 Loss From Operations (3,687,239 ) (9,553,546 ) Other Income (Expense) Interest Expense (576,853 ) (32,376 ) Total Other Income (Expense) (576,853 ) (32,376 ) Income (Loss) Before Income Tax (4,264,092 ) (9,585,922 ) Income Tax Expense 3,218 9,420 Net Loss $ (4,267,310 ) $ (9,595,342 ) Net Loss Per Share- Basic and Diluted $ (0.17 ) $ (0.39 ) Weighted Average Shares Outstanding- basic and diluted $ 25,845,088 $ 24,605,770 The Accompanying notes are an integral part of these Consolidated Financial Statements F-3 Envision Solar International Inc. and Subsidiaries Consolidated Statements of Changes of Stockholders' Equity (Deficit) Years Ended December 31, 2009 and 2008 Common Stock Additional Accumulated Stock Amount Paid-in-Capital Deficit Total Balance at December 31, 2007 23,325,638 $ 23,326 $ 3,950,803 $ (3,569,464 ) $ 404,665 Value of options issued to seller of company acquired - - 1,157,676 - 1,157,676 Value of stock issued to seller of company acquired 305,429 305 99,695 - 100,000 Value of options granted to reduce the outstanding liabilities from certain vendors - - 14,994 - 14,994 Common stock issued for cash 2,055,870 2,056 2,690,388 - 2,692,444 Capital raising fees - - (296,168 ) - (296,168 ) Stock Option Expense - - 4,353,912 - 4,353,912 Stock issued for services 7,634 8 9,992 - 10,000 Net Loss - 2008 - - - (9,595,342 ) (9,595,342 ) Balance at December 31, 2008 25,694,571 $ 25,695 $ 11,981,292 $ (13,164,806 ) $ (1,157,819 ) Stock issued as loan extension fee 305,429 305 399,695 - 400,000 Stock Option Expense - - 2,352,730 - 2,352,730 Net Loss - 2009 - - - (4,267,310 ) (4,267,310 ) Balance at December 31, 2009 26,000,000 $ 26,000 $ 14,733,717 $ (17,432,116 ) $ (2,672,399 ) The Accompanying notes are an integral part of these Consolidated Financial Statements F-4 Envision Solar International, Inc. and Subsidiaries Consolidated Statements of Cash Flows Year EndDecember 31, 2009 2008 CASH FLOWS FROM OPERATING ACTIVITIES: Net Loss $ (4,267,310 ) $ (9,595,342 ) Adjustments to Reconcile Net loss to Net Cash Used in Operating Activities Amortization of prepaid interest - 32,108 Depreciation and Amortization 82,118 52,105 Loss on Abandonment of Leasehold 35,232 - Bad Debt Expense (Recovery) (68,421 ) 105,955 Goodwill Impairment 1,358,254 Common stock issued for services or loan extension fee 400,000 10,000 Trademark Impairment 68,827 Stock option expense 2,352,730 4,353,912 Officer Reimbursable payable 15,546 Changes in assets and liabilities (Increase) decrease in: Accounts Receivable 228,623 (219,484 ) Prepaid Expenses and other current assets 74,225 86,068 Deposits 30,233 (14,150 ) Increase (decrease) in: Accounts Payable 102,192 806,984 Accounts Payable - related party (5,158 ) 25,395 Accrued Expenses 396,649 (2,635 ) Accrued Rent 268,000 - Sales Tax Payable - 36,828 Billings in excess of costs on uncompleted contracts 83,465 56,831 Deferred Revenue (3,000 ) (59,700 ) NET CASH USED IN OPERATING ACTIVITIES (274,876 ) (2,898,044 ) CASH FLOWS FROM INVESTING ACTIVITIES: Cash paid in Acquisition - (9,000 ) Purchase of Trademark - (71,200 ) Purchase of Equipment - (181,402 ) NET CASH USED IN INVESTING ACTIVITIES - (261,602 ) CASH FLOWS FROM FINANCING ACTIVITIES: Sale of Common Stock - 2,692,444 Capital Raising costs - (296,168 ) Proceeds from Issuance of notes payable 295,000 490,000 Proceeds from notes payable from - shareholders - 18,700 NET CASH PROVIDED BY FINANCING ACTIVITIES 295,000 2,904,976 NET INCREASE (DECREASE) IN CASH 20,124 (254,670 ) CASH AT BEGINNING OF YEAR 3,083 257,753 CASH AT END OF YEAR $ 23,207 $ 3,083 Supplemental Disclosure of Cash Flow Information: Cash Paid for: Interest $ - $ 102,009 Income Tax $ 3,218 $ 9,420 Supplemental Disclosure of Non-Cash Investing and Financing Activities: Stock- based fees paid for acquisition $ - $ 1,257,676 Conversion of Accounts Payable to Common Stock $ - $ 14,994 Original Issue Discount on Note $ - $ 101,771 Rent Prepaid with a promissory note $ 100,000 $ - Accrued interest converted to note payable $ 67,659 $ - The Accompanying notes are an integral part of these Consolidated Financial Statements F-5 ENVISION SOLAR INTERNATIONAL INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE YEARS ENDED DECEMBER31, 2009 and 2008 1. NATURE OF OPERATIONS AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES CORPORATE ORGANIZATION The Company was incorporated on June 12, 2006 as a limited liability company (“LLC”), under the name Envision Solar, LLC.In September 2007, the Company was reorganized as a California C Corporation and issued one share of common stock for each outstanding member unit in the LLC.The change in capitalization to common stock from member equity has been retrospectively applied to all periods presented in the accompanying consolidated financial statements.Also during 2007, the Company formed various wholly owned subsidiaries to account for its planned future operations.All references to “us”, “we”, “our”, “Envision”, “ESII”or “the Company”, refer to Envision Solar, LLC or the newly formed Corporation and its wholly owned subsidiaries unless otherwise stated. In 2007, the Company established a series of subsidiaries: 1. Envision Energy Group, Inc. 2.Envision Solar Construction Company, Inc. 3.Envision Solar Design, Inc. 4.Envision Solar Development, Inc. 5.Envision Solar Operation & Management, Inc. 6.Envision Solar Residential, Inc. 7.Envision Solar Technology, Inc. and 8.Greenshade Network, Inc.In addition, in 2008, the Company established one other subsidiary, Envision Africa LLC, a wholly owned LLC.During 2008, only two were operational, with Envision Africa LLCanticipated to become operational in the future.The remaining subsidiaries were dissolved with the Secretary of State of California in 2008.The two operational subsidiaries included in these consolidated financial statements are:Envision Solar Residential, Inc. and Envision Solar Construction Company, Inc. On February 11, 2010, the Company was acquired by an inactive publicly-held company in a transaction treated as a recapitalization of the Company.The effects of the recapitalization have been retrospectively applied to all periods presented in the accompanying consolidated financial statements and footnotes. (See Note 15) NATURE OF OPERATIONS The Company is a solar project and technology developer providing turn-key design/build solutions for commercial, industrial, institutional and residential projects.Founded by award-winning sustainable design architects with extensive international business development and industrial design expertise, the Company strives to be first-to-market and the leading worldwide brand in solar parking arrays.The Company has two lines of business, ParkSolarSM for commercial, industrial and government projects, and LifeSystemsSM for residential and light commercial products and projects.Both groups have envisioned, invented and engineered the leading next generation, patent pending, “solar integrated building systems™” (SIBS™) which are providing the foundation for the lowest cost, most highly engineered solutions available for the massive future worldwide market for solar parking array installations. The Company’s business model includes vertical integration of all key capabilities required for the full, turn-key “single-point-of-contract™” implementation of each project.These capabilities include project planning and management, design, construction, operations and maintenance, and structured finance.The Company is continuing to secure its position as the key participant at the convergence of solar energy and the real estate and building industry. The Company operates with the following trade names: ParkSolarSM: Commercial Scale Solar Parking Arrays, LifeSystemsSM: Residential Component-Based Solar Integrated Buildings, and GreenShade.SM PRINCIPALS OF CONSOLIDATION The consolidated financial statements include the accounts of Envision Solar International, Inc. and its wholly-owned subsidiaries.All significant inter-company balances and transactions have been eliminated in the consolidation. F-6 ENVISION SOLAR INTERNATIONAL INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE YEARS ENDED DECEMBER31, 2009 and 2008 USE OF ESTIMATES The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates.Significant estimates in the accompanying consolidated financial statements include the allowance for doubtful accounts receivable, depreciable lives of property and equipment, fair value allocation in an acquisition, valuation of goodwill and trademarks, valuation of accrued rent, valuation of share-based payments, valuation of accrued loss contingencies and the valuation allowance on deferred tax assets. CONCENTRATIONS Concentration of Credit Risk Financial instruments that potentially subject us to concentrations of credit risk consist of cash and accounts receivable. The Company maintains its cash in bank and financial institution deposits that at times may exceed federally insured limits.The Company has not experienced any losses in such accounts from inception through December 31, 2009. As of December 31, 2009 and 2008, there were no amounts greater than the federally insured limits. Concentration of Accounts
